Case 2:17-cv-07639-SJO-KS Document 660 Filed 01/21/20 Page 1 of 4 Page ID #:30295



    1 Morgan Chu (SBN 70446)
      mchu@irell.com
    2 Alan J. Heinrich (SBN 212782)
      aheinrich@irell.com
    3 C. Maclain Wells (SBN 221609)
      mwells@irell.com
    4 Elizabeth C. Tuan (SBN 295020)
      etuan@irell.com
    5 IRELL & MANELLA LLP
      1800 Avenue of the Stars, Suite 900
    6 Los Angeles, California 90067-4276
      Telephone: (310) 277-1010
    7 Facsimile: (310) 203-7199
    8 Andrea W. Jeffries (SBN 183408)
      ajeffries@jonesday.com
    9 Luke J. Burton (SBN 301247)
      lburton@jonesday.com
   10 JONES DAY
      555 South Flower Street, Fiftieth Floor
   11 Los Angeles, CA 90071
      Telephone: (213) 489-3939
   12 Facsimile:    (213) 243-2539
   13 [List of counsel continues on next page]
   14 Attorneys for Plaintiffs
      JUNO THERAPEUTICS, INC., MEMORIAL
   15 SLOAN KETTERING CANCER CENTER,
      and SLOAN KETTERING INSTITUTE FOR
   16 CANCER RESEARCH
   17
   18                       UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
   19                            WESTERN DIVISION
   20
        JUNO THERAPEUTICS, INC., et al.,         Case No. 2:17-cv-07639-SJO-KSx
   21
                   Plaintiffs,                   CERTIFICATE OF SERVICE
   22
             v.                                  Hon. S. James Otero
   23
        KITE PHARMA, INC.,
   24
                   Defendant.
   25
   26
   27
        AND RELATED COUNTERCLAIMS
   28

                                                                          CERTIFICATE OF SERVICE
                                                                       Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 660 Filed 01/21/20 Page 2 of 4 Page ID #:30296



    1 Rebecca Carson (SBN 254105)
      rcarson@irell.com
    2 Ingrid M. H. Petersen (SBN 313927)
      ipetersen@irell.com
    3 IRELL & MANELLA LLP
      840 Newport Center Drive, Suite 400
    4 Newport Beach, CA 92660
      Telephone: (949) 760-0991
    5 Facsimile: (949) 760-5200
    6 Christopher J. Harnett (Pro Hac Vice)
      charnett@jonesday.com
    7 Sarah A. Geers (Pro Hac Vice)
      sgeers@jonesday.com
    8 Kevin V. McCarthy (Pro Hac Vice)
      kmccarthy@jonesday.com
    9 JONES DAY
      250 Vesey Street
   10 New York, NY 10281-1047
      Telephone: (212) 326-3939
   11 Facsimile: (212) 755-7306
   12 Jennifer L. Swize (Pro Hac Vice)
      jswize@jonesday.com
   13 JONES DAY
      51 Louisiana Avenue, N.W.
   14 Washington, DC 20001-2113
      Telephone: (202) 879-3939
   15 Facsimile: (202) 626-1700
   16 John M. Michalik (Pro Hac Vice)
      jmichalik@jonesday.com
   17 JONES DAY
      77 West Wacker Drive, Suite 3500
   18 Chicago, IL 60601-1692
      Telephone: (312) 782-3939
   19 Facsimile: (312) 782-8585
   20 Attorneys for Plaintiffs
      JUNO THERAPEUTICS, INC., MEMORIAL
   21 SLOAN KETTERING CANCER CENTER,
      and SLOAN KETTERING INSTITUTE FOR
   22 CANCER RESEARCH
   23
   24
   25
   26
   27
   28

                                                                      CERTIFICATE OF SERVICE
                                                                   Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 660 Filed 01/21/20 Page 3 of 4 Page ID #:30297



    1        I hereby certify that on January 21, 2020, copies of:
    2            The sealed Declaration of Kevin V. McCarthy in support of Plaintiffs’
    3              Application to File Documents Under Seal in Connection with Plaintiffs’
    4              Consolidated Post-Trial Motion;
    5            An unredacted copy of Plaintiffs’ Memorandum of Points and
    6              Authorities in Support of Plaintiffs’ Consolidated Post-Trial Motion;
    7            An unredacted copy of Plaintiffs’ [Proposed] Final Judgment;
    8            An unredacted copy of Plaintiffs’ Amended Local Rule 58-7
    9              Memorandum Regarding Post-Judgment Interest;
   10            An unredacted copy of the January 21, 2020 Declaration of Ryan
   11              Sullivan, Ph. D. (“Sullivan Post-Trial Declaration”) (Exhibit 2 to the
   12              Declaration of Andrea W. Jeffries in Support of Plaintiffs’ Consolidated
   13              Post-Trial Motion (“Jeffries Post-Trial Declaration”);
   14            Exhibits 1, 3, 7-12, 14, 18, 19, and 21 to the Jeffries Post-Trial
   15              Declaration;
   16            Exhibits I, J, K, Q, R, S, T, U, W, X, and AA to the Sullivan Post-Trial
   17              Declaration; and
   18            the Notice of Electronic Filing of the filing under seal
   19        were caused to be served on the following in the manner indicated:
   20
   21        VIA ELECTRONIC MAIL
             Jeffrey I. Weinberger
   22        Graham B. Cole
             Ted G. Dane
   23        Peter E. Gratzinger
             Adam R. Lawton
   24        Vincent Ling
             Garth T. Vincent
   25        Blanca F. Young
             MUNGER, TOLLES & OLSON LLP
   26        jeffrey.weinberger@mto.com
             graham.cole@mto.com
   27        ted.dane@mto.com
             peter.gratzinger@mto.com
   28        adam.lawton@mto.com
             vincent.ling@mto.com
                                              -1-                               CERTIFICATE OF SERVICE
                                                                             Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 660 Filed 01/21/20 Page 4 of 4 Page ID #:30298



    1        garth.vincent@mto.com
             blanca.young@mto.com
    2        ~KITEATTY@mto.com
    3        Geoffrey D. Biegler
             Gregory R. Booker
    4        Megan A. Chacon
             John M. Farrell
    5        Grant T. Rice
             William C. Shear
    6        Lance E. Wyatt
             FISH & RICHARDSON PC
    7        biegler@fr.com
             booker@fr.com
    8        chacon@fr.com
             jfarrell@fr.com
    9        rice@fr.com
             shear@fr.com
   10        wyatt@fr.com
             FishTeam-Kite/Juno@fr.com
   11
             Eric A. Shumsky
   12        ORRICK, HERRINGTON & SUTCLIFFE LLP
             eshumsky@orrick.com
   13
                                                /s/ Kevin V. McCarthy
   14
                                                Kevin V. McCarthy
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                                      CERTIFICATE OF SERVICE
                                                                   Case No. 2:17-cv-07639-SJO-KSx
